Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered April 7, 1988, convicting him of criminal possession of a weapon in the third degree, criminal possession of a controlled substance in the seventh degree (three counts), and criminal possession of a hypodermic instrument, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish defendant’s guilt of criminal possession of a weapon in the third degree beyond a reasonable doubt. Three police officers testified at trial that they saw the defendant with a gun and observed him toss it away. *484Furthermore, the defendant’s contention that his guilt was not proven beyond a reasonable doubt because of inconsistencies in the testimony of the People’s witnesses is unconvincing. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presénted, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contention and find it to be without merit. Kooper, J. P., Sullivan, Lawrence and Ritter, JJ., concur.